Citation Nr: 1119670	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  05-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disorder to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) had active military duty from July 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for cervical spine disorder.

In November 2006, the Board issued a decision which denied the Veteran's claim.  The Veteran appealed, and the clerk of the US Court of Appeals for Veterans Claims (Court) approved a joint motion of the Veteran's representative and VA General Counsel which resulted in vacation of the Board's decision and remanded the appeal. 

In August 2009, and again in September 2010, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A cervical spine disorder was not shown in service or until many years thereafter. There is no credible evidence linking a cervical spine disorder to service or to a service-connected disability.  



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder to include as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.301 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim on a direct and secondary basis and of his and VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in April 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

First, the RO has obtained VA and private treatment records.  Next, specific VA medical examinations pertinent to the issue were obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2010).  The Board finds that the VA examinations obtained in this case are more than adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his senses; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Further, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Evidence

As to direct service connection, the Veteran has argued that when he injured his low back in service, he also injured his cervical spine.  In the alternative, he has argued that the cervical spine disorder is secondary to his service-connected low back disorder.  

Service medical records reveal that in April 1945, while performing aircraft maintenance duties, the Veteran was injured while working on a B-29 aircraft when someone actuated a ball (gun) turret and the gun barrels struck the Veteran in the low back and forced him against ammunition boxes and/or the airplane fuselage.  There were immediate complaints of low back pain, and there were also several minor contusions.  The Veteran was immediately X-rayed at the Pyote Regional Hospital and found to have no fractures or other identifiable disability.  There was a small laceration of the left knee and of the lumbosacral area.  He was treated by bed rest, heat lamp or radiation and physiotherapy but reported no improvement.  He remained in bed for three weeks and then was placed on convalescent status. T he Veteran subsequently reported having some radiating pain to the left leg.

The Veteran was thereafter transferred for continued medical oversight to the Percy Jones Hospital, at Fort Custer in Battle Creek, Michigan, in July 1945.  Records of the Percy Jones Hospital note that no transfer diagnosis was submitted.  Previous and current X-rays of the back revealed no fractures.  Although the Veteran was administratively assigned to the Percy Jones Hospital from July through the time of his separation in December 1945, the Percy Jones medical records make it evident that the Veteran spent a great deal of time on furlough away from the hospital. Records from this facility do indicate that multiple examinations and diagnostic studies did not confirm a diagnosis of a herniated nucleus pulposus (herniated disc). The Veteran worked while on furlough without excessive discomfort to the low back, which was the only region of discomfort.  It was recorded that there were insufficient findings to warrant any further definitive care and that maximum hospital benefit had been obtained.  A careful review of all of the service treatment records, including those associated with treatment at the Pyote Regional Hospital in Texas and the Percy Jones Hospital in Michigan fail to contain any complaint, finding, diagnosis or treatment for any cervical spine injury, pain, or discomfort at any time.

Following service separation, the Veteran filed a claim with VA for his lumbar spine injury, and he was provided a VA examination in September 1946.  He continued to work as a partner in an automobile service station.  The only finding from this examination was a possible left sacroiliac strain and arthritis of the left sacroiliac joint.  The Veteran did not then claim, nor were any complaints or clinical findings with respect to his cervical spine.

The Veteran was provided another VA orthopedic examination in September 1948.  All leg and back testing was negative, with the exception of flexible raising.  It was also noted that the neck was negative at this time.  It was reported that no treatment was indicated, and it was suggested that a psychiatrist might help the Veteran in that it was the orthopedist's opinion that disability presented was more of a psychogenic nature than an orthopedic condition.  X-ray studies taken at the time of this examination showed normal vertebral bodies throughout with no lipping or spurring, normal intervertebral disc spaces, normal sacroiliac and hips, and no evidence of arthritis. 

The Veteran was provided another VA orthopedic examination in April 1949.  He continued to report significant chronic low back pain, radiating to the lower extremities, but there were no significant findings upon examination, and no evidence of any swelling or muscle spasm in the back or legs.  Reflexes were normal, and there was no area of hyperesthesia of the lower extremities. Again, there were no complaints by the Veteran or any clinical findings with respect to a cervical spine problem.  There is thereafter a complete absence of any objective medical evidence documenting any complaints or findings with respect to the Veteran's cervical spine for some 50 years.

In January 2003, the Veteran filed a claim for an increased evaluation for his low back.  While this claim was under development, he filed a claim for service connection for his cervical spine disability in February 2005.  With that claim, he submitted a statement from a private treating physician (undated), indicating that he was treating the Veteran for lumbar myositis "as a result from an injury that occurred during the second world war in an airplane accident."  He further wrote that in the process of evaluating the Veteran, it became apparent he also had cervical myositis, and that X- rays revealed extensive degenerative changes of the cervical spine, "which we can only attribute to the same injury that occurred during his airplane accident during the Second World War in 1940-something."  While the appeal was being considered by the Board, the Veteran submitted another statement from the same private physician, dated in September 2006, with waiver of RO initial consideration.  This statement is essentially duplicative of the earlier statement, opining that the Veteran had had no intervening cervical spine injury since his 1945 "airplane accident," and that current cervical spine arthritis and disk disease "is clearly the result of the injury sustained in 1945."

In January 2004, the Veteran was provided a VA orthopedic examination.  That examination clearly stated that the Veteran denied any subjective complaints with respect to his cervical spine.  X-ray studies taken in conjunction with that examination noted a scoliosis convex to the left and disc space narrowing with osteophytes anteriorly at virtually all levels throughout the lumbar spine consistent with spondylolysis.

Private treatment records from December 2004, reflecting treatment by the Veteran's private physician, include the Veteran's reported history of injuring his neck and low back during service.  The Veteran reported to this physician that he had ruptured two discs in 1945, and also reporting a whiplash injury to his neck in 1945.  Recent X-rays showed three ruptured discs of the cervical spine and two ruptured lumbar discs.  This private treating physician also reported that the Veteran had degenerative arthritis throughout his lumbar spine.

In March 2005, the Veteran was provided a VA examination in conjunction with his claim for service connection for cervical spine disability.  The Veteran's claims folder was provided to the VA examiner in conjunction with the examination.  The history of initial injury was discussed. The report confirmed earlier findings of spinal scoliosis.  The cervical spine was noted to have no spasm, atrophy, guarding, or tenderness, but there were mild weakness and mild pain with motion.  Sensory examination of the upper and lower extremities was all normal.  X-ray studies of the cervical spine were interpreted as showing narrowing of C5-C6 and C6-C7, with marginal sclerosis and spurs consistent with degenerative disc disease.  X-rays also revealed spurring from the mid and lower thoracic vertebrae consistent with spondylosis.  X-ray studies of the lumbosacral spine showed narrowing of disc space at L3-L4, with marginal sclerosis and spurs at L5-S1 consistent with degenerative disc disease.  None of these X-ray studies were interpreted as revealing any evidence of acute blunt trauma.  The clinician conducting the examination noted that the multiplicity of X-ray studies confirmed "degenerative changes of the entire spine."  It was further noted that degenerative changes (osteoarthritis) occur over time, and are often present in individuals of this Veteran's age.  In response to a question as to whether there was evidence from examination and record review which showed that the Veteran's current cervical spine problems were attributable to injury during service in the 1940's, the VA examiner said he could not resolve this issue without resorting to "mere speculation."  It was also concluded that it was likely that the Veteran had bilateral carpal tunnel disease and this was in fact confirmed by an April 2005 VA EMG study which reflected bilateral median nerve dysfunction at the level of the wrist as seen in carpal tunnel syndrome, right being severe and left being moderate.  

The Veteran was examined by VA in December 2008.  The claims file was reviewed.  His history was noted and he was examined.  X-rays showed cervical spondylosis and C5-C6 and C6-C7 levels.  The examiner opined that the cervical spine disorder is not caused by or a result of military service and not caused by or a result of residuals of a sacroiliac injury.  The rationale was that there was no documentation found in the review of the claims file that would substantiate that the cervical spine disorder was a chronic condition during the military and that further findings on X-rays were consistent with the aging process.  It was stated that there was no finding of a cervical spine disorder in service or in the first year after service.  

The Veteran was examined by VA in December 2009.  The claims file was reviewed.  The Veteran reported having neck pain for many years and that his initial neck injury occurred during service.  The Veteran was examined and cervical spondylosis was diagnosed.  The examiner stated that it was his opinion that it is less likely that the Veteran's current cervical spine disorder dates back to service or is secondary to the injury in service.  It was also opined that the cervical spine disorder has not been made worse by the service connected lumbar spine disorder.  It was noted that there was no aggravation and current spine changes are consistent with the aging process.  The examiner reported that the cervical spine disorder and the lumbar spine disorder are independent of each other.  

In an October 2010 addendum, the December 2009 VA examiner reported that his field of specialty is orthopedics.  He reported that the current cervical spine disorder is not dating from the injury in service and not secondary to the service connected residuals of the sacroiliac injury.  It was stated that also the cervical spine condition has not been made chronically worse by the service-connected low back disorder and that there is no evidence of aggravation.  It was noted that the opinion was rendered after reviewing the claims file.  It was noted that the Veteran is 85 years old and the degenerative changes in the skeletal system are consistent with that age. 

Discussion

Direct Service Connection

Based upon a careful review of all of the evidence on file, the Board concludes that a clear preponderance of the evidence is against the Veteran's claim for service connection for cervical spine disability.  There is a complete absence of any objective medical evidence which shows or suggests that the Veteran incurred any injury to his cervical spine at any time during active military service.  It is very noteworthy, in this regard, that there are contemporaneous service treatment records documenting the Veteran's multiple hospitalizations during service with chronic and continuing complaints of severe low back pain with radiation to lower extremities, and yet these records are entirely silent for any complaints by the Veteran of any contemporaneous injury to his neck or cervical spine.  Contusions from the aircraft gun turret injury were only to the low back and knee.  Moreover, there were no complaints by the Veteran or any findings regarding an injury to the cervical spine in multiple VA examinations given in the years following service separation in 1946, 1948, and 1949.  The neck was noted to be negative in 1948.  A cervical spine disorder is not noted until 2004. 

It is noted that there are private and VA opinions in the file regarding the etiology of the cervical spine disorder.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The private opinions from the same examiner which associate the cervical spine disorder to service have been considered.  However the Board finds that the opinions offered by the VA examiners to be more probative.  The VA examiner in December 2008 has stated that the cervical spine disorder is not related to the inservice injury.  Rationale was provided and the claims file was reviewed.  The December 2009 VA examiner also reported that the cervical spine disorder did not date back to service and reiterated that finding in an October 2010 addendum.  On the other hand, the private examiner did not have access to the claims file to include the medical findings at the time of the inservice injury.  Further no rationale was provided.  This physician did not have access to or conduct any review of the Veteran's service medical records and the records of multiple VA examinations in the years following service.  It is also clear that this physician based his opinion solely upon the Veteran's reported medical history, and this private physician's treatment records clearly indicate that the Veteran told him that he ruptured multiple discs in his lumbar spine at the time of the service injury in 1945, and that he had chronic neck and low back symptoms since 1945.  These statements are soundly refuted by the objective medical evidence on file.  The evidence submitted also is based on an inaccuracy since the private physician reported that the Veteran was involved in "an airplane accident" during service.  An opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994). This physician provided no reasons and bases for his opinions that current cervical spine disability was attributable to in-service injury other than "we can only attribute [cervical spine disability] to the same injury that occurred during his airplane accident..."The Board does not find the opinions probative because they are unsupported by the record and not supported by rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

While the Veteran may claim that his current cervical spine disability is related to service, as a lay person he is not competent to provide an opinion concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted, the Veteran is competent to report observable symptomatology, such as pain, but his opinion as to the cause of that symptom simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Having found that he is not competent to offer such an opinion, a discussion as to credibility is not necessary.

As to the continuity of symptoms, the Veteran is competent to report such.  However a determination as to credibility must be made.  The Veteran has reported a continuity of symptoms, stating that his neck pain began in service and continued since service, but these statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to the cervical spine until 2004.  This is some 50 years after the Veteran's separation from active duty service.  In addition, while the Veteran has been diagnosed with a cervical spine disorder, the absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current disability was present in service or in the year immediately after service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Also weighing against the Veteran's report of a continuity of symptoms is the medical opinions of the VA physicians.  After reviewing the complete claims file, including the Veteran's service treatment records, the VA doctors found that the Veteran's current disability was not related to his injury in service. A full rationale was provided for these opinions.   Thus the Board finds his statements of continuing symptoms to be not credible.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's cervical spine disability was some 50 years after his separation from active duty service.  In addition, the evidence does not show that the Veteran's current disability is related to his active duty service, either through direct incurrence, or on a presumptive basis.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore denied. 38 U.S.C.A. § 5107(b).

Secondary Service Connection

The Board notes that on VA examination December 2008, the examiner opined that the cervical spine disorder was not caused by the service connected low back disorder.  In December 2009 a VA examiner opined that the cervical spine disorder is less likely related to the low back disorder, was not made worse by the service connected disorder and that there was no aggravation.  In an addendum in December 2009 the examiner stated that finding again.   These opinions were provided after an examination of the appellant, an interview of the appellant during which a medical history was elicited, and a review of the claim file.  The examiners provided an opinion with a rationale for the same.  As such, the Board finds the examinations and opinions to be competent and reliable.  Moreover, the opinions stand uncontradicted by any other competent evidence of record.  Consequently, the Board finds that the competent and reliable evidence of record establishes that a cervical spine disorder was not caused by or aggravated by the service connected low back disorder.  

The Board acknowledges the appellant's contentions and belief that his cervical spine disorder was caused by his low back disorder.  The appellant, a layperson is competent to report that that he or she notices symptoms as such come through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board has carefully considered the appellant's lay assertions in this regard.  However, the etiology of the cervical spine disorder and whether it is secondary to or has been aggravated by service-connected disability requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  The Board points out that when the appellant was examined in December 2008, and in December 2009 the VA examiners specifically stated that the cervical spine disorder was not caused by or aggravated by the appellant's low back disorder.  These opinions are inclusive and unequivocal and provide no nexus on a secondary basis to include aggravation.  The Board thus finds that there is no persuasive or probative evidence in the record that the current cervical spine disorder is secondary to or has been aggravated by the low back disorder.  

As the preponderance of the evidence is against the claim, the benefit- of-the-doubt doctrine does not apply and service connection on a direct basis or on a secondary basis must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In reaching this decision, the Board has considered the doctrine of doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a cervical spine disorder to include as secondary to service-connected disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


